DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the restriction portion has a rib-like shape” (line 7, as well as in lines 2 and 4 of claim 3). It is unclear what shape “rib-like” constitutes. Applicant is suggested to amend the claim language in a manner to better define the metes and bounds of this particular structure of the restriction portion. Possible alternatives to this claim limitation may include “rib” or “rib-shaped portion.”  Applicant’s disclosure refers to this structure as a “rib”, “rib-shaped ribs”, “rib-like shape”, and “rib-shaped restriction portions”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (U.S. 9,601,863).
With respect to claim 1, Takemura discloses an electrical connection component (C, Fig. 1) comprising: a conductor (10, Fig. 8); and a housing (20, Fig. 7) into which the conductor is press-fitted, wherein the housing includes: a press-fitted portion (22, Fig. 8) having a hollow shape and into which the conductor is press-fitted in a press-fitting direction (see Fig. 8); and a restriction portion (this is seen as the combination structure of the vertical walls 36 as well as the rib-shape portion; see Fig. 1, below) provided at a position different from a position of the press-fitted portion, the restriction portion restricting at least a part of the conductor from being displaced in a direction different from the press-fitting direction from a time point when press-fitting of the conductor into the press-fitted portion is started to a time point when the press-fitting is completed (the restriction portion prevents displacement of the conductor in a perpendicular, or vertical direction, as opposed to the press-fitting direction; see Fig. 1, below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (U.S. 9,601,863) in view of Ishikawa et al. (U.S. 9,484,647).
With respect to claim 2, Takemura discloses the electrical connection component according to claim 1, wherein the housing includes an accommodation portion (see the area near the lead line of 11, in Fig. 7, where the conductor is held yet exposed) having a recessed shape (see how the conductor is fit into a recess in the accommodation portion) and opened on a near side in the press-fitting direction: wherein the press-fitted portion defines a through hole communicating with the accommodation portion in the press-fitting direction (see Fig. 8) and having a shape extending toward a far side in the press-fitting direction (see Fig. 8), the far side being opposite to the near side; wherein the restriction portion has a rib-like shape (see Fig. 1, below) protruding form a side wall of the accommodation portion in a width direction intersecting the press-fitting direction and extending along the press-fitting direction: wherein the conductor includes a press-fitting portion (see the area at the lead line of 10 in Fig. 8) extending in the press-fitting direction, wherein the conductor is press-fitted into the press-fitted portion by the press-fitting portion coming into pressure-contact with an inner peripheral surface of the through hole (see Fig. 8); and wherein a distance (B, Fig. 1 below) in the press-fitting direction from a near-side end portion of the through hole in the press-fitting direction to a near-side end portion of the restriction portion in the press-fitting direction is equal to or larger than a distance (A, Fig. 1 below) in the press-fitting direction from the far side-end of the press-fitting portion to a far-side end portion of a connecting portion (11, Fig. 7) in the press-fitting direction of the conductor (see Fig. 1, below).

    PNG
    media_image1.png
    451
    568
    media_image1.png
    Greyscale

[AltContent: textbox (Rib-Like Shape of the Restriction Portion)][AltContent: arrow]

[AltContent: textbox (Perpendicular Direction)][AltContent: arrow][AltContent: textbox (Distance B)][AltContent: ][AltContent: textbox (Restriction Portions)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    561
    477
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: ]
[AltContent: textbox (Press-Fitting Direction)][AltContent: textbox (Distance A)][AltContent: connector][AltContent: connector]
[AltContent: ][AltContent: arrow]
[AltContent: textbox (Distance B)]
[AltContent: textbox (Perpendicular Direction)]
[AltContent: arrow][AltContent: textbox (Press-Fitting Portion)]

[AltContent: arrow]
[AltContent: textbox (Press-Fitting Direction)]
Figure 1: Annotated Figs. 7 and 8 of Takemura
Takemura, however, fails to disclose a protrusion protruding from the press-fitting portion in the width direction, and a wide portion having a dimension in the width direction larger than that of the press-fitting portion, such that the conductor is press-fitted into the press-fitted portion by the protrusion coming into pressure-contact with an inner peripheral surface of the through hole, and wherein a distance in the press-fitting direction from a near-side end portion of the through hole in the press-fitting direction to a near-side end portion of the restriction portion in the press-fitting direction is equal to or larger than a distance in the press-fitting direction from the protrusion to a far-side end portion of the wide portion in the press-fitting direction.
Ishikawa, on the other hand, is an example within the art that teaches a connector (10, Fig. 4) comprising conductors (20, Fig. 4) having protrusions (23, Fig. 4) protruding from the press-fitting portion of the conductor, and a wide portion (22, Fig. 4) having a dimension in the width direction larger than that of the press-fitting portion.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was filed to modify the conductor of Takemura, with the teachings of Ishikawa so as to have a protrusion protruding from the press-fitting portion in the width direction, and a wide portion having a dimension in the width direction larger than that of the press-fitting portion, such that the conductor is press-fitted into the press-fitted portion by the protrusion coming into pressure-contact with an inner peripheral surface of the through hole, and wherein a distance in the press-fitting direction from a near-side end portion of the through hole in the press-fitting direction to a near-side end portion of the restriction portion in the press-fitting direction is equal to or larger than a distance in the press-fitting direction from the protrusion to a far-side end portion of the wide portion in the press-fitting direction, so as to further ensure that the conductor is securely fit into the press-fitted portion of the housing.
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 2, the combined teachings of Takemura and Ishikawa disclose the electrical connection component according to claim 2, wherein the restriction portion has a pair of rib-like shapes protruding from a pair of side wails of the accommodation portion so as to face each other (see Fig. 1, above) such that the wide portion (see the teachings of Ishikawa, above) of the conductor is sandwiched by the pair of rib-like shapes, the pair of side walls facing each other (see Fig. 7 of Takemura). 
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 2, the combined teachings of Takemura and Ishikawa disclose the electrical connection component according to claim 2, wherein the restriction portion receives the wide portion (see the teachings of Ishikawa, above) of the conductor in a gap between the restriction portion and a bottom surface of the accommodation portion (see Fig. 7 of Takemura) to restrict the wide portion from being displaced in the direction different from the press-fitting direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach connectors having press-fit conductors or busbars.
Further, Aoki U.S. 11,189,955 and Nito U.S. 11,139,606 are examples that teach conductors with wide portions at an end of the press-fitting portion.
Okamoto U.S. 10,062,974 and Nakayama U.S. 9,490,564 are examples that teach conductors with securing features on the press-fitting portion, such as protrusions or holes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833